Citation Nr: 1734282	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to bilateral hallux valgus.

2.  Entitlement to an effective date earlier than May 30, 2007, for the establishment of service connection for bilateral hallux valgus.

3.  Entitlement to a temporary total evaluation for a 2005 right bunionectomy under 38 C.F.R. § 4.30 based upon the need for convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1991 to February 1994.  Further, the record reflects she had additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2012, to include about her low back claim.  A transcript of that hearing is of record.  However, it does not appear the Veteran explicitly discussed her claims regarding entitlement to a temporary total rating for convalescence or an earlier effective date for the establishment of service connection for bilateral hallux valgus.  Further, as noted in a December 2016 Report of Contact, the Veteran withdrew her request for a Board hearing regarding her earlier effective date claim.  See 38 C.F.R. § 20.702 (2016).

The Board also notes that the present appeal includes a complex procedural history, which included other issues in addition to those listed above and prior Board actions.  The other issues have been adjudicated such that only the issues listed above are currently before the Board for appellate consideration.  In addition, the most recent prior Board action was a March 2016 remand regarding the low back and convalescent rating claims.  The case has now been returned to the Board for additional appellate consideration.  During the period this case was on remand, the Veteran perfected an appeal on the earlier effective date claim and the issue has been certified as being on appeal to the Board.

FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current low back disability was incurred in or otherwise the result of active service, or as secondary to service-connected disability.

2.  Service connection was established for bilateral hallux valgus by a December 2007 rating decision, with an effective date of May 30, 2007.  Although the Veteran appealed the initial ratings assigned by that decision, she did not submit a timely Notice of Disagreement (NOD) regarding the effective date thereof.

3.  The record does not reflect the Veteran submitted a formal or informal claim of service connection for either of her hallux valgus disabilities prior to May 30, 2007.

4.  Service connection was not in effect for hallux valgus or any other disability when the Veteran underwent the right bunionectomy in 2005.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disability are not met, to include as secondary to bilateral hallux valgus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an effective date earlier than May 30, 2007, for the establishment of service connection of bilateral hallux valgus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for a temporary total evaluation for a 2005 right bunionectomy under 38 C.F.R. § 4.30 based upon the need for convalescence are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board acknowledges it concluded in March 2016 that a new competent medical examination and opinion was required to resolve the Veteran's low back claim.  Such an examination was accomplished in September 2016, and the Board finds it is adequate for resolution of this claim.  The Veteran has not identified any deficiency with respect to this examination or the other assistance and notification she has received in this case.  Further, she has not identified any deficiency regarding the conduct of the December 2012 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Service Connection

In this case, the Veteran has been diagnosed with arthritis of the lumbar spine and intervertebral disc syndrome.  She has contended, to include at the December 2012 hearing, that it is secondary to her service-connected bilateral hallux valgus.  She testified to the effect her back problems developed due to having to compensate in the way she walked due to her hallux valgus.  See Transcript. Pp. 4, 6.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for a low back disability.  Further, her spine was clinically evaluated as normal on her February 1994 separation examination.  She also indicated on a concurrent Report of Medical History that she had not experienced recurrent back pain.  Moreover, the first evidence of such a disability in the post-service medical records appears to be years after her separation from service.

Inasmuch as the Veteran was not diagnosed with arthritis of the lumbar spine within her first post-service year, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes that the presumptive provisions of 38 C.F.R. § 3.309 are generally not applicable to periods of Reserve duty.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  In any event, the record reflects the Veteran was discharged from the Reserves in January 2001, and the first competent medical evidence of the low back disability is more than one year later.  Further, the Veteran herself has indicated the low back disability began years after her military service.  For example, at an April 2012 VA examination she reported that her back pain began in 2010; while she reported at the back pain began in 2008.  A September 2015 private medical record noted foot and back problems for 10 years, which place it beginning around 2005.

The Board further notes that the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes, in regard to the Veteran's contentions of secondary service connection, that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Further, this finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board finds that competent medical evidence is required to determine the etiology of the Veteran's current low back disability.

In this case, the record reflects the Veteran is a registered nurse.  This background must be taken into account when evaluating her own opinion regarding the etiology of her low back disability.  See Goss v. Brown, 9 Vet. App. 109, 114-15   (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (All of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  However, the Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to her self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

The Board also observes that multiple opinions have been provided by VA examiners during the pendency of this case, all of which have been against a grant of service connection.  VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record, to include the Veteran's contentions, questions the qualifications of the pertinent VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).

In pertinent part, an April 2012 VA examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of hallux valgus.  It was noted that according to medical literature, hallux valgus can lead to a number of painful complications in and around the first metatarsophalangeal joint.  The Veteran had several other risk factors for the onset of back pain, including obesity and physically strenuous work.

The Veteran had another VA examination in July 2015 at which the examiner opined that the low back disability was less likely than not related to service and that it was most likely related to her elevated body mass index and her post-service occupation as a hospital registered nurse.  The examiner also opined that the low back disability was less likely proximately due to or the result of the Veteran's service-connected bilateral hallux valgus.  It was noted that the Veteran had several other risk factors, including elevated body mass index and her post-service occupation.  The Veteran did not have a significantly altered gait related to hallux valgus, which would lead to a low back condition.

In October 2015, a Veterans Health Administration (VHA) expert opined that the Veteran's back disability was independent of service because the record showed that back pain began in 2008, and the service records do not show a bone/joint problem or back pain at discharge.  The VHA expert also felt that the low back disability was not caused or aggravated by the bilateral hallux valgus because the peer reviewed literature did not show data to support back disabilities secondary to bilateral hallux valgus.  Gait was normal on the prior examinations.

The September 2016 VA examiner expressed an opinion that the Veteran's low back disorder was not at least as likely as not aggravated beyond its natural progression by the bilateral hallux valgus.  The examiner stated that scientific validation of such association was not confirmed.  Further, the examiner noted that only one peer-reviewed journal states such connection is just suggested, and summarized pertinent details of that article.  The examiner stated that planus and cavus posture are NOT associated, pronated foot functions when walking are associated with back pain in women.  (Emphasis in original).  For this reason, the examiner felt it was difficult to say that hallux valgus causes back pain.

In addition, the September 2016 VA examiner expressed an opinion that the Veteran's low back disability was less likely as not related to service or had its onset within one year of discharge from active service.  The examiner referred to the lack of evidence of back problems in the service treatment records as part of the rationale in support of this opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the aforementioned VA examiners were familiar with the Veteran's medical history from review of her VA claims folder.  Further, as discussed above, none of the opinions were expressed in speculative or equivocal language.  Moreover, the opinions were supported by stated rationale with reference to the Veteran's documented medical history and/or medical literature.

The Board acknowledges that it previously determined that the April 2012 VA examiner's opinion was deficient to the extent it did not specifically address the issue of secondary aggravation.  It also did not explicitly address direct service connection.  However, no deficiency is noted regarding the examiner's opinion as to whether the low back disability was caused by the bilateral hallux valgus.  

The Board also notes that it remanded the low back case for a new examination in March 2016 in order for a competent medical opinion to be promulgated based upon review of newly submitted medical studies from the Veteran regarding the connection between foot and back disabilities.  Simply put, the prior VA examiners did not have the opportunity to review these studies.  As detailed above, the September 2016 VA examiner explicitly noted review of such articles as part of the stated rationale, and concluded that the nature of the Veteran's hallux valgus was such that it would not aggravate her low back disability.

In view of the foregoing, the Board finds that the opinions expressed by the aforementioned VA examiners are adequate and persuasive regarding the specific issues addressed by these clinicians.  As such, the Board finds they are entitled to significant probative value in the instant case.  

The Board also notes that while it does not discount the Veteran's medical background when evaluating her contentions, the record indicates certain VA examiners have more experience in diagnosing and determining the etiology of orthopedic disorders.  In pertinent part, the Board directed that the October 2015 VHA opinion was to be completed by an orthopedic spine surgeon.  Moreover, as discussed above, VA examinations include documented physical evaluation findings as to the Veteran's gait such that it would not result in the type of impairment to her low back that would warrant secondary service connection pursuant to 38 C.F.R. § 3.310.  In other words, the documented physical evaluation findings are inconsistent with the Veteran's professed basis for secondary service connection.  Further, the Board has also taken into account the fact that the number of competent medical professional who have expressed opinions against the claim (i.e., the VA examiners) number more than those providing supporting opinions (i.e., the Veteran).  Thus, the Board finds that the VA examiners' opinions are entitled to more weight than the Veteran's own contentions.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current low back disability was incurred in or otherwise the result of active service, or as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Earlier Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. §  5110; 38 C.F.R. § 3.400.

Initially, the Board notes that service connection was established for bilateral hallux valgus by a December 2007 rating decision, with an effective date of May 30, 2007.  Although the Veteran appealed the initial ratings assigned by that decision, she did not submit a timely NOD regarding the effective date thereof.  No new and material evidence was received within one year of the date of that decision on this matter.  As such, that decision regarding the effective date for the bilateral hallux valgus is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board acknowledges that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a claim "[i]f new and material evidence [regarding the claim] is presented or secured." Second, a decision "is subject to revision on the ground of clear and unmistakable error [CUE]." 38 U.S.C.A. § 5109A.  However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court emphasized that because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

In regard to potential CUE in the December 2007 rating decision's assignment of the May 30, 2007, effective date for bilateral hallux valgus, the Court has held that for a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310   (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, the record does not reflect the Veteran has even alleged CUE in the December 2007 rating decision.  Therefore, no further discussion of the matter is warranted at this time.

The Board further finds that even if the December 2007 rating decision's assignment of the May 30, 2007, effective date were not final, the Veteran's appeal for an earlier effective date would still be denied.  

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree. 

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1 (p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155 (a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155 (a) make clear that there is no set form that an informal written claim must take. All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The record shows that the Veteran did not file a formal or informal claim of service connection for bilateral hallux valgus prior to May 30, 2007.

The Board acknowledges the Veteran has contended, to include in an October 2016 statement, that all her communication with VA prior to 2007 has been lost.  She contends she filed a claim of service connection for her hallux valgus in 2005, and that service connection should be effective from that period.  However, the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  Moreover, the Court has found that a claimant asserting he or she did submit a particular document to VA was insufficient to overcome this presumption.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (Applying the presumption of regularity to conclude that VA did not receive the Appellant's Substantive Appeal because the Appellant's statements were insufficient to rebut the presumption that had VA received the Substantive Appeal, VA would have placed it in the claims file and acted on it in some way); see also Redding v. West, 13 Vet. App. 512, 515 (2000) (Finding Appellant's assertions of submission insufficient to rebut presumption that RO did not receive her power of attorney).  Further, it is noted that as part of her May 30, 2007, application for benefits the Veteran checked a box to indicate she had not filed prior claim(s) with VA.

In view of the foregoing, the Board finds there is no legal basis to assign an effective date earlier than May 30, 2007, for the establishment of service connection for the Veteran's bilateral hallux valgus.  Thus, the earlier effective date claim must be denied.

Analysis - Temporary Total Evaluation under 38 C.F.R. § 4.30

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent a right bunionectomy in 2005.  However, service connection was not in effect for her hallux valgus, or any other disability, prior to May 30, 2007.  As detailed above, the Board has determined an effective date earlier than May 30, 2007, is not warranted for the bilateral hallux valgus.  Thus, no rating may be assigned prior to that date, to include pursuant to the provisions of 38 C.F.R. § 4.30.  Consequently, the claim for a temporary total evaluation under 38 C.F.R. § 4.30 must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a low back disability, to include as secondary to bilateral hallux valgus, is denied.

An effective date earlier than May 30, 2007, for the establishment of service connection for bilateral hallux valgus is denied.

A temporary total evaluation for a 2005 right bunionectomy under 38 C.F.R. § 4.30 based upon the need for convalescence is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


